10-4765-ag
Rayamajhi v. Holder
                                                                                BIA
                                                                           Weisel, IJ
                                                                        A088 778 546
                                                                        A088 778 547
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                             SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of
New York, on the 8th day of May, two thousand twelve.

PRESENT:
         JOHN M. WALKER, JR.,
         ROBERT D. SACK,
         REENA RAGGI,
             Circuit Judges.
______________________________________

SABINA RAYAMAJHI, KARSANG GURUNG,
         Petitioners,

                      v.                                10-4765-ag
                                                        NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
______________________________________

FOR PETITIONERS:                Charles Christophe, Christophe Law
                                Group, P.C., New York, New York

FOR RESPONDENT:                 Tony West, Assistant Attorney
                                General; James A. Hunolt, Senior
                                Litigation Counsel; Sarah L. Vuong,
                                Trial Attorney, Office of
                        Immigration Litigation, United
                        States Department of Justice,
                        Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Sabina Rayamajhi, a native and citizen of Nepal, seeks

review of an October 27, 2010 order of the BIA, affirming

the November 18, 2008 decision of Immigration Judge (“IJ”)

Robert D. Weisel, which denied Rayamajhi’s application for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).1   See In re Rayamajhi,

Nos. A088 778 546/547 (B.I.A. Oct. 27, 2010), aff’g Nos.

A088 778 546/547 (Immig. Ct. N.Y. City Nov. 18, 2008).   We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we review both

the IJ’s and the BIA’s opinions “for the sake of

completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

2008).   The applicable standards of review are well-


    1
      Because Rayamajhi was the lead applicant, and her
husband, Karsang Gurung, was a derivative beneficiary, we
refer only to Rayamajhi throughout this order.
                              2
established.   See 8 U.S.C. § 1252(b)(4); Yanqin Weng v.

Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    Rayamajhi argues that the agency erred in finding that

she was not persecuted on account of her political opinion.

Section 101(a)(3) of the REAL ID Act of 2005, applicable

here because Rayamajhi filed her application in 2008,

provides that an asylum applicant “must establish that [a

protected ground] was or will be at least one central reason

for” the claimed persecution.       8 U.S.C. § 1158(b)(1)(b); see

Rodas Castro v. Holder, 597 F.3d 93, 100 (2d Cir. 2010).      In

support, she points to her testimony that she was a member

of the Nepal Students’ Union (“NSU”) from 2002 to 2003; that

in 2007, she received two notes demanding that she renounce

the NSU and donate to the Maoist party; and that shortly

thereafter, Maoists broke into her home, demanded money,

stole money and property, hit her, and threatened her.

    The agency properly weighed Rayamajhi’s testimony that

she was persecuted based on her political views alongside

evidence supporting the contrary conclusion that the

Maoists’ central aims were to extort and steal Rayamajhi’s

money and property.   Rayamajhi was only an NSU member from

2002 until May 2003, at which time she left Nepal and spent

nearly four years in the United States.      Even when Rayamajhi


                                3
was an NSU member years before the alleged persecution, her

political activities were limited to going to street

protests.   Further, while the Maoists who broke into

Rayamajhi’s house said that she had not “pa[id] attention to

[their] note[s],” the record does not indicate whether the

Maoists were referring to the notes’ demand for money, their

demand that Rayamajhi renounce the NSU, or both.     In light

of all this evidence, a reasonable factfinder could conclude

that Rayamajhi’s political views were “incidental,

tangential, superficial, or subordinate” to the Maoist’s

primary objective of stealing from Rayamajhi.     In re J-B-N-

& S-M-, 24 I. & N. Dec. 208, 214 (B.I.A. 2007).

Accordingly, substantial evidence supports the agency’s

conclusion that Rayamajhi did not demonstrate that either

the harm she suffered or her fear of future harm bore a

sufficient nexus to a protected ground.   See Siewe v.

Gonzales, 480 F.3d 160, 167 (2d Cir. 2007).

    To the extent that Rayamajhi argues that the IJ failed

to develop the record by questioning her about her political

activities, we decline to address the issue because

Rayamajhi failed to exhaust it before the BIA.     See Lin

Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 122 (2d Cir.

2007).   Having found that Rayamajhi did not establish a


                              4
sufficient nexus to a protected ground, the agency did not

err in denying her asylum and withholding of removal.     See

Jin Jin Long v. Holder, 620 F.3d 162, 166 (2d Cir. 2010);

see also Matter of C-T-L-, 25 I. & N. Dec. 341, 346 (B.I.A.

2010) (holding that “one central reason” nexus standard of

REAL ID Act applies to withholding of removal).    The agency

also reasonably denied Rayamajhi CAT relief, finding that

the fact that the police investigated the break-in incident

after Rayamajhi reported it indicated that the Nepalese

government was not likely to acquiesce in any harm she might

face at the hands of the Maoists.     See Khouzam v. Ashcroft,

361 F.3d 161, 171 (2d Cir. 2004).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.    Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5